                                                                                                                                                                                                                                                         ]::i-..
,;,;A;;;.0.;c24c;.5;;;.B.:;(R;,;,ev;,;..,;,,;02;.;/0cea8/;;c20ccl9'-'-);.;,Ju,;;,dgc;;m;;;;en;;cti;;;.n;;.•C;;;,r;;;;im;;;;in,;;;;alc..Pe;,;;tta.yC,;,,;a;;,;se-"(M;;;;o;;;;d;;;;;ifi.;;,;ed"-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...;.P;;sagc.e;;,.Io;;;.;;.f
                                                                                                                                                                                                                                                           I //



                                                          UNITED STATES DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                                                     JUDGMENT IN A CRIMINAL CASE
                                                            V.                                                                                 (For Offenses Committed On or After November 1, 1987)


                          Jose Sebastian Marroquin-Reyes                                                                                       Case Number: 3:19-mj-24165

                                                                                                                                               James Michael Chavez
                                                                                                                                              Defendant's Alton ey


REGISTRATION NO. 9083 6298                                                                                                                                                                      FILED
THE DEFENDANT:                                                                                                                                                                                  OCT I 5 2019
 tz:l pleaded guilty to count(s) 1 of Complaint
  D was found guilty to count( s)                                              CLERK, U.S. DISTRICT COURT
                                                                            SQIITHfO"          n~ ~., ,
    after a plea of not guilty.                                             BY                       DEPUTY
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                        Nature of Offense                                                                                                                              Count Number(s)
8:1325                                                 ILLEGAL ENTRY (Misdemeanor)                                                                                                                    1
 •       The defendant has been found not guilty on count( s)
                                                                                                                               -------------------
 •       Count(s)
                              - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                1   r( TIME SERVED                                                                  D _ _ _ _ _ _ _ _ _ days

 tz:1 Assessment: $10 WAIVED tz:l Fine: WAIVED
 tz:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all doc~ents in
!~e defendant's p. ossession at the time of arrest upon their_deport~tion or .reipJY.~,l. Ht1 I ck ,~ nclo- Oc~ < •'Jq E' ·2...
' . · Co_tW 1reF9rwnends defendant be deported/removed with relative, l lr;t 1                         charged m case
       \V(j cl ·I\(({'

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                   /,,,------~ ·,\                    ,,......,
                                                                                                                                       Tuesday, October 15, 2019
              t ··,:;(---~ -/                          {,11)\//~)                                                                      Date of Imposition of Sentence


Recei \ed  l t=~:. .(t 1)
              '
                     D SM / {
                       ...~./
                                                               ' '
                                                                      .,1
                                                                                .
                                                                                 /
                                                                                     l   /                                             ~~AflliYM Ku=
               \         \                                                                                                             UNITED STATES MAGISTRATE WDGE


Clerk's Office Copy                                                                                                                                                                                                 3:19-mj-24165
